DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art teach various types of housings/coverings for items including sensors such as LiDAR, RADAR, and cameras.  Such housing can include rain drainage holes.  The prior art do not appear to teach:
(Claim 1)
more drainage holes comprise a plurality of drainage holes, the plurality of drainage holes are disposed circularly with respect to the outer portion and have equal arc length; a frame on which one or more sensors associated with the sensor enclosure are mounted; the ring disposed peripherally to the frame; and a plurality of anchoring posts, disposed underneath the frame and the ring, to anchor the sensor enclosure to a vehicle.
(Claim 2`)
a frame on which one or more sensors associated with the sensor enclosure are mounted,wherein the frame comprises: a circular upper base plate; a circular lower base plate; and a plurality of struts connecting the circular upper base plate and the circular lower base plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856